   8:18-cv-00113-JFB-CRZ Doc # 23 Filed: 01/18/19 Page 1 of 1 - Page ID # 95



                   United States District Court, District of Nebraska

Steven Chace,                                                Case No. 8:18-cv-113

                      Plaintiff,

       v.                                                   Plaintiff’s Motion
                                                                For Order
Magellan Ammonia Pipeline, L.P.,                      Of Dismissal Without Prejudice
and,
Magellan Midstream Partners, L.P.,
And,
Magellan Doe Company,

                      Defendants.



       Plaintiff respectfully moves for an Order dismissing this action without prejudice.

Plaintiff will pursue the case in state court.
                                                    Steven Chace, Plaintiff


                                                 By: /s/ David A. Domina
                                                     David A. Domina, #11043
                                                     Brian E. Jorde, #23613
                                                    DOMINALAW Group pc llo
                                                    2425 S. 144th Street
                                                    Omaha, NE 68144
                                                    (402) 493-4100
                                                    ddomina@dominalaw.com

                                    Certificate of Service

        I certify that on January 18, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which sent notification of such
filing to all parties of record.

                                                    /s/ David A. Domina
